Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000666
                                                        22-OCT-2013
                                                        01:13 PM
                          SCWC-11-0000666


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                  vs.


     KAOLINO RICHARD BAKER, Petitioner/Defendant-Appellant.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-11-0000666; FC-CR NO. 10-1-0329K)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ)


          Petitioner/Defendant-Appellant Kaolino Richard Baker’s


application for writ of certiorari filed on September 16, 2013,


is hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, October 22, 2013.

James S. Tabe                 /s/ Mark E. Recktenwald

for petitioner

                              /s/ Paula A. Nakayama

Linda L. Walton

for respondent
               /s/ Simeon R. Acoba, Jr.


                              /s/ Sabrina S. McKenna


                              /s/ Richard W. Pollack